SECOND AMENDED AND RESTATED CREDIT AGREEMENT By and Between TYLER TECHNOLOGIES, INC. and BANK OF TEXAS, N.A. as Lender Dated as of October 20, 2008 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 1 ARTICLE II THE CREDIT facility 12 Section 2.1. Commitment. 12 Section 2.2. Borrowing Procedure. 13 ARTICLE III INTEREST RATE PROVISIONS 15 Section 3.1. Interest Rate Determination 15 Section 3.2. Additional Interest Rate Provisions. 16 ARTICLE IV PREPAYMENTS AND OTHER PAYMENTS 17 Section 4.1. Required Payments. 17 Section 4.2. Optional Prepayments 18 Section 4.3. Notice of Payments 18 Section 4.4. Place of Payment or Prepayment 18 Section 4.5. No Prepayment Premium or Penalty 18 Section 4.6. Increased Costs. 18 Section 4.7. Taxes. 19 Section 4.8. Reduction or Termination of the Commitment 20 Section 4.9. Payments on Business Day 20 ARTICLE V 21 Section 5.1. Commitment Fees. 21 Section 5.2. Fees Not Interest; Nonpayment 21 ARTICLE VI 22 Section 6.1. Organization and Qualification; Subsidiaries 22 Section 6.2. Authorization 22 Section 6.3. No Conflicts 22 Section 6.4. Enforceability 22 Section 6.5. Accuracy of Information; No Material Adverse Change 22 Section 6.6. Taxes 23 Section 6.7. Litigation and Other Proceedings 23 Section 6.8. No Defaults 23 Section 6.9. Solvency 23 Section 6.10. Representations and Warranties 23 Section 6.11. Margin Regulations 24 Section 6.12. Licenses, Permits, Trademarks, etc 24 Section 6.13. Compliance with Governmental Requirements 24 Section 6.14. ERISA 24 Section 6.15. Title to Properties 24 Section 6.16. Burdensome Contracts 24 ARTICLE VII 24 Section 7.1. Conditions to Initial Advance 24 Section 7.2. Conditions to each Loan, Continuation or Conversion 26 ARTICLE VIII 27 Section 8.1. Financial Statements and Information 27 Section 8.2. Maintenance of Existence and Good Standing 28 i TABLE OF CONTENTS Page Section 8.3. Compliance With Governmental Requirements 28 Section 8.4. Payment of Obligations 29 Section 8.5. Notification of Material Adverse Change 29 Section 8.6. Notification of Defaults 29 Section 8.7. Notification of Exchange Act Filings 29 Section 8.8. Notification of Proceedings Affecting Collateral 29 Section 8.9. Additional Information 30 Section 8.10. Books and Records 30 Section 8.11. Insurance 30 Section 8.12. Deposit Relationship 30 Section 8.13. Collateral Audit 30 ARTICLE IX 30 Section 9.1. Debt 31 Section 9.2. Liens 31 Section 9.3. Organizational Documents 31 Section 9.4. No Subsidiaries 31 Section 9.5. Dividends 32 Section 9.6. Acquisitions 32 Section 9.7. Mergers, Consolidations, etc 32 Section 9.8. Change of Name 32 Section 9.9. Financial Covenants 32 Section 9.10. Investments 32 Section 9.11. Subordinated Debt; Seller Note 32 Section 9.12. Character of Business 32 ARTICLE X 33 Section 10.1. Events of Default 33 Section 10.2. Remedies 34 Section 10.3. Certain Other Remedial Matters 34 ARTICLE XI 35 Section 11.1. Waivers, Etc 35 Section 11.2. Reimbursement of Expenses 35 Section 11.3. Venue 35 Section 11.4. Notices 36 Section 11.5. GOVERNING LAW 36 Section 11.6. Survival of Representations, Warranties and Covenants 36 Section 11.7. Counterparts; Execution by Facsimile Transmission 37 Section 11.8. Separability 37 Section 11.9. Descriptive Headings 37 Section 11.10. Setoff 37 Section 11.11. Successors and Assigns; Participations. 38 Section 11.12. Interest 38 Section 11.13. Indemnification 39 Section 11.14. Payments Set Aside 40 Section 11.15. Amendments, Etc 40 Section 11.16. Relationship of the Parties 40 Section 11.17. Certain Matters of Construction 41 Section 11.18. USA Patriot Act Notice 41 Section 11.19. FINAL AGREEMENT 41 ii SECOND AMENDED AND RESTATED CREDIT AGREEMENT Tyler Technologies, Inc. a Delaware corporation (“Borrower”) and Bank of Texas, N.A., a national banking association (“Lender”), hereby agree as follows: W I T N E S S E T H: WHEREAS, Borrower and Lender entered into that certain Amended and Restated Credit
